

Exhibit 10.1




[image01.jpg]


--------------------------------------------------------------------------------



2401 North Glassell Street Orange, CA  92865


AMENDED & RESTATED EMPLOYMENT AGREEMENT


This Amended & Restated Employment Agreement (this “Agreement”) is dated as of
June 25, 2019 and made by and between Volt Information Sciences, Inc., a New
York corporation (the “Company”) and Lori Schultz (“Executive”).  Reference is
hereby made to those certain Employment Agreements dated as of July 31, 2018 and
August 20, 2018 between the Company and Executive (the “Prior Agreements”) and
the parties hereto expressly agree that this Agreement shall amend, restate, and
supersede the Prior Agreements.



1.
Term

Executive’s employment shall continue until terminated by either Employer or
Executive. The employment will be on an “at-will” basis, meaning that either
Executive or Employer may terminate the employment relationship at any time upon
thirty (30) days prior written notice.



2.
Location

Executive shall perform services at Company’s offices located in Orange,
California, or at other locations agreed upon by the CEO and Executive.



3.
Position

Executive will serve as the Company’s Chief Global Solutions Officer and report
directly to the Company’s CEO, and in such other capacity/capacities as Company
may from time to time prescribe.



4.
Duties and Responsibilities

Executive shall perform the duties consistent with and shall devote Executive’s
full business time and attention to, Executive’s duties as Chief Global
Solutions Officer. During Executive’s employment with Company, Executive shall
not render any services or engage in any other business, whether compensated or
not, without Company’s prior written consent. The employment relationship shall
be governed by this Agreement and the Company’s policies, procedures, and rules,
which may be adopted or modified from time to time.



5.
Compensation




5.1
Base Salary

Executive shall receive a base salary of $400,000 per year, retroactive to May
15, 2019, payable in accordance with the Company’s normal payroll practices,
less applicable tax withholdings and other authorized deductions (“Base
Salary”). Executive’s Base Salary may be reviewed on an annual basis and may be
adjusted from time to time at the sole discretion of the Company or its Human
Resources and Compensation Committee.



5.2
Annual Incentive Plan

Executive will be eligible for an annual incentive award in accordance with and
governed by the terms of the Company’s Annual Incentive Plan in place from time
to time (“Volt AIP”). For Fiscal Year 2019, Executive’s target annual incentive
opportunity will be sixty percent (60%) of Executive’s Base Salary.


1

--------------------------------------------------------------------------------

5.3
Long-Term Incentives

The Company currently administers a 2019 Long-Term Incentive Plan pursuant to
which you have been granted equity compensation with a grant date value of
$100,000 for the fiscal year 2019 performance period. Subject to you being
employed by the Company on future annual grant dates, it is currently
anticipated that the Company, in its sole discretion and subject to the approval
of its Human Resources and Compensation Committee, will grant Executive
additional annual equity-based awards with a target value at least equal to
Executive’s FY19 equity grant.



5.4
Recovery of Overpayment.

Executive acknowledges and agrees that the Company shall have authority to
recover any compensation received that is required to be recovered by the
Sarbanes-Oxley Act of 2002, the Dodd- Frank Act of 2010, or any rules or
regulations promulgated in connection therewith.



6.
Benefits

6.1
Executive Benefits

Executive will be eligible to participate in the Company’s employee benefit
plans and programs generally available to similarly situated executives of the
Company, subject to the eligibility requirements, terms and conditions of such
plans and programs. Such plans and programs are subject to change or termination
by the Company in the Company’s sole discretion.

6.2
Paid Vacation and Sick Leave

Executive shall accrue paid time off for vacation time and sick leave in
accordance with the Company’s policies and applicable law. Vacation shall be
scheduled at mutually agreeable times.



6.3
Business Expenses

The Company will reimburse Executive for reasonable and necessary business
expenses incurred in connection with the Company’s business, which may include
travel expenses, food and lodging while traveling for business purposes, subject
to such expense reimbursement policies as the Company may from time to time
establish for its employees.



7.
Proprietary Information Obligations




7.1
Confidential Information



During Executive’s employment, Executive will have access to and become
acquainted with confidential, proprietary and trade secret information belonging
to Company, its affiliates, parents, or subsidiaries (“Company Group”) and/or
Company’s customers (collectively “Confidential Information”). Executive agrees
not to use or disclose such Confidential Information, directly or indirectly,
either during employment or any time thereafter, except as is reasonably
necessary in the course of employment with the Company.


Examples of Confidential Information include, but are not limited to:
information concerning operations, methods, technology, software, developments,
inventions, accounting and legal and regulatory affairs; information concerning
sales, marketing, servicing, bidding, product development and investment
activities and strategies; information concerning the identity, addresses,
telephone numbers, email addresses, needs, business plans and creditworthiness
of past, present and prospective customers and clients; information concerning
the terms on which products and services are, were or will be provided to
customers and prospective customers; information concerning bill and pay rates,
pricing strategies for products and services; information concerning finances,
financing methods, credit and acquisition or disposition plans and strategies;
to the extent permitted by law, information concerning the employment and
compensation of employees; and any other information that derives independent
economic value, actual or potential, from not being generally known to or
readily ascertainable by through appropriate means by other persons who might
maintain economic value from its disclosure or use and that is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.


2

--------------------------------------------------------------------------------

Confidential Information does not include any document, information, technical
data, or know-how which (i) before or after it has been disclosed to Executive,
is part of the public knowledge or literature, but not as a result of any action
or inaction by Executive or (ii) is approved for release by written
authorization of Company.  This Section does not restrict Executive from
providing information as required by a court or governmental agency with
appropriate jurisdiction; however, in the event Executive is so required,
Executive agrees to give the Company immediate written notice of such disclosure
requirement in order to allow the Company the opportunity to respond to such
request.


Pursuant to the Defend Trade Secrets Act, 18 USC Section 1833(b), Executive
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is: (i) made in confidence
to a Federal, State, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.



7.2
Inventions

All discoveries, ideas, creations, inventions and properties (collectively,
“Discoveries”), written or oral, which Executive (a) creates, conceives,
discovers, develops, invents or uses during employment with the Company, whether
or not created, conceived, discovered, developed or invented during regular
working hours, or which are (b) created conceived, discovered, developed
invented or used by another employee, whether or not in connection with
Executive’s employment, will be the sole and absolute property of the Company,
or if agreed to between Company and a Customer, to the Customer, for any and all
purposes whatsoever, in perpetuity. Executive will not have, and will not claim
to have, any right, title or interest of any kind or nature whatsoever in or to
any such Discoveries. For the avoidance of doubt, Executive hereby assigns to
the Company all rights, title, and interest in and to same. If any Discoveries,
or any portion thereof, are copyrightable, they shall be a “work made for hire,”
as such term has meaning in the copyright laws of the United States.


The previous paragraph shall not apply to any Discoveries (i) for which no
equipment, supplies, facility or trade secret information of the Company Group
or any customer were used and which were developed entirely on Executive’s own
time, (ii) which do not relate to the business of the Company or to that of any
customer of the Company and (iii) which do not result from any work performed
for the Company Group or any customers.


Upon request by the Company, Executive will: (i) disclose any such Discoveries
to the Company (by a full and clear description) for the purpose of determining
the Company’s rights; and (ii) will promptly execute and deliver all instruments
and documents, and take all further action, that may be necessary or desirable
in order to vest title in such Discoveries in the Company


3

--------------------------------------------------------------------------------

7.3
Continuing Obligations

Executive acknowledges and agrees that the obligations in the previous section
continue beyond the termination of Executive’s employment. Additionally, for
twelve (12) months following the termination of employment for any reason,
Executive agrees not to solicit or cause to be solicited for employment any
employees with whom Executive worked while employed by Company (excluding
contingent field employees).



7.4
Return of Company Property

Executive agrees that on the Termination Date, or at such earlier time as the
Company may request, Executive will immediately return to the Company all
Confidential Information in Executive’s possession or under Executive’s control
and will not retain any copies of such Confidential Information.



8.
Compensation on Termination




8.1
Payment of Final Compensation and Vested Benefits

On the next payroll date following Executive’s last date of employment
(“Termination Date”) (or sooner if required by law), Executive (or Executive’s
estate or other legal designee) will be paid (a) all accrued but unpaid Base
Salary through the Termination Date; (a) any earned but unpaid wages, to the
extent required by law; and (b) any earned but unused vacation accrued through
the Termination Date to the extent required by law. Any business expenses
submitted for reimbursement will be paid no later than 60 days after the
Termination Date. Executive will also be entitled to receive any vested
benefits, consistent with the applicable plan.



8.2
Severance Benefits

If this Agreement is terminated by the Company without Cause (including due to a
change of control transaction) or by Executive for Good Reason, and subject to
Executive executing a general release and waiver of rights, which includes a
release of all legal claims against the Company Group and their officers,
directors, and employees; a cooperation clause and a non-disparagement clause
(“General Release”), Company will:


(a)   continue to pay Executive’s then-current Base Salary for a period of
twelve (12) months following the Termination Date, in accordance with the
Company’s normal payroll practices and the terms of this Agreement;


(b)   pay Executive a prorated annual incentive award pursuant to the Volt AIP
with respect to the year of Executive’s termination, based on actual performance
results for such year. The annual incentive award shall be pro-rated such that
the denominator equals the total number of days occurring during the performance
period for the year the Agreement is terminated and the numerator equals the
number of days Executive was employed during such performance period, The annual
incentive award shall be payable when annual incentive awards under the Volt AIP
are paid to other senior executives of the Company, or earlier as required by
law, but in no event later than March 15 of the year following the calendar year
to which such payment relates; and


4

--------------------------------------------------------------------------------

(c)   pay Executive a lump sum cash payment equal to twelve (12) months of the
employer’s contribution toward maintaining the health benefits for Executive,
employee’s spouse and eligible dependents at the coverage/enrollment levels in
place at the time the Agreement is terminated.


“Cause” means: (a) embezzlement or misappropriation by Executive of funds of the
Company; (b) conviction by Executive of, or plea of guilty to or plea of nolo
contendere to any felony, or any crime involving fraud, dishonesty, or moral
turpitude; (c) an omission, misconduct, or commission by Executive of any act,
dishonesty, deceit, or fraud which causes, or is reasonably likely to cause,
substantial or material economic or reputational harm to the Company, as
reasonably determined in good faith by the Company’s Board of Directors; (d) a
breach by Executive of a fiduciary duty owed to the  Company; (e) a material
breach of any provision of this Agreement; (f) a failure by Executive to
substantially perform, as a reasonably prudent executive would, the duties
assigned by the Company; (g) a material violation by Executive of any rule,
policy or procedure of the Company, or any statutory or common law duties owed
to the Company; (h) Executive engaging in activities or conduct reasonably
likely to impair the reputation, operations, prospects or business relations of
the Company, including, without limitation publicly making disparaging or
derogatory statements about the Company or engaging in conduct involving any
immoral acts; (i) death or (j) Disability.


“Disability” means (i) the Company’s reasonable determination, based on evidence
from a competent health care provider obtained with Executive’s cooperation,
that as result of physical or mental illness, Executive is materially impaired
and unable to perform the essential functions of Executive’s position, despite
reasonable accommodation for an aggregate of ninety (90) days during any period
of one hundred eighty (180) consecutive days (unless a longer period is required
by law, in which case the longer period would apply); or (ii) Executive becoming
eligible to receive benefits under the Company’s applicable long-term disability
plan. If Executive is Disabled, Company may remove Executive from office and
reassign Executive’s duties and such action shall not constitute Good Reason.


“Good Reason” means the occurrence of any of the following events which
continues uncured for a period of not less thirty (30) days following written
notice given by Executive to the Company within ninety (90) days following the
initial occurrence of such event, unless Executive specifically agrees in
writing that such event shall not be Good Reason: (a) an aggregate reduction of
ten percent (10%) or more in Base Salary, unless such reduction is part of a
general reduction applicable to all or substantially all senior executives of
the Company; (b) a change of fifty (50) miles or more in the geographic location
in which Executive is assigned to work; (c) a material and adverse change to, or
a material reduction of, Executive’s duties and responsibilities to the Company;
or (d) the Company’s material breach of this Agreement.



9.
Miscellaneous




9.1
Representation and Warranties

Except with respect to any obligations under, and potential impact of, any
agreements or instruments with her current employer (Randstad) and/or any of its
affiliates, Executive represents and warrants that Executive is (i) legally
authorized to perform the services contemplated by this Agreement; (ii) he/she
is not a party to any agreement or instrument with any third party which would
prohibit Executive from entering into or performing the services contemplated by
this Agreement.  Executive will not bring to the Company, or use, any
confidential information or trade secrets belonging to any prior employer.


5

--------------------------------------------------------------------------------

9.2
Modification, Waiver, Enforceability and Choice of Law

The terms of this Agreement may not be modified, altered, changed, or amended
except by an instrument in writing signed by a duly authorized representative of
the Company and Executive. No waiver by the Company or Executive of any breach
by the other party of any condition or provision of this Agreement shall be
deemed a waiver with respect to any other condition or provision. If any
provision of this Agreement is held to be invalid or unenforceable, then the
remaining provisions of this Agreement shall be deemed severable and remain in
full force and effect. The terms of this Agreement shall be governed and
construed in accordance with the laws of the State of California.



9.3
Agreement to Arbitrate Disputes

Any dispute, controversy or claim arising out of, involving, affecting or
related to this Agreement, or breach of this Agreement, or arising out of,
involving, affecting or related in any way to Executive’s employment or the
conditions of employment or the termination of employment, including any
controversies or claims arising out of or related to the actions of the
Company’s other employees, under Federal, State and/or local laws, and/or other
such similar laws or regulations, shall be resolved by final and binding
arbitration, pursuant to the Federal Arbitration Act, in accordance with the
employment rules of the American Arbitration Association (“AAA”), which can be
found at www.adr.org or a copy of the AAA rules can be provided to employee upon
request to the Company. Before any arbitration, employee and the Company agree
to attempt in good faith to resolve any dispute by negotiation within fifteen
(15) days of one party’s receipt from the other party of a written request for
negotiations. Executive and the Company agree that the time period for
negotiation will be limited to no more than thirty (30) days, unless extended by
mutual agreement. Any and all statutes of limitation shall be tolled during the
period of negotiation. All offers, promises, conduct and statements, whether
oral or written, made in the course of the negotiation by either of us or our
representatives will be confidential, privileged and inadmissible for any
purpose, including impeachment, in any arbitration or other proceeding involving
us, provided that evidence that is otherwise admissible or discoverable shall
not be rendered inadmissible or non-discoverable as a result of its use in
negotiations pursuant to this paragraph The Company initially shall pay all of
the fees and expenses of the arbitration. Each party shall bear its or his own
legal expenses and disbursements incurred in connection with the arbitration,
except that the arbitrator shall have the power to award attorneys’ fees and
disbursements (i) to the prevailing party in a breach of contract claim, and/or
(ii) to one party if the arbitrator determines that the other party’s claims or
defenses would, if made in a U.S. federal court, give rise to sanctions under
Rule 11 of the Federal Rules of Civil Procedure. In addition to damages, the
arbitrator may award injunctive relief. This Agreement to Arbitrate Disputes
does not prevent Executive from filing a charge or claim with any governmental
administrative agency as permitted by applicable law.



9.4
Successors and Assigns

Executive may not assign this Agreement. The Company may assign this Agreement
to an affiliate or a person or entity which is a successor in interest to all or
substantially all of the business operations of the Company.


6

--------------------------------------------------------------------------------

9.5
Code Section 409A Omnibus Provision

Notwithstanding any other provision of this Agreement, it is intended that
payments and benefits under this Agreement comply with Section 409A of the Code
or with an exemption from the applicable Code Section 409A requirements and,
accordingly, all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes and penalties under Section
409A of the Code. For purposes of this Agreement, all rights to payments and
benefits hereunder of deferred compensation subject to Section 409A of the Code
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Code. For purposes of this
Agreement, Executive will not be deemed to have had a termination of employment
unless there has been a “separation from service” within the meaning of Section
409A of the Code. Furthermore, neither the Company nor any of its parents,
subsidiaries, divisions, affiliates, directors, officers, predecessors,
successors, employees, agents, and attorneys shall be liable if any amount
payable or provided hereunder is subject to any taxes, penalties, or interest as
a result of the application of Code Section 409A.


Notwithstanding any provision of this Agreement, if Executive is a “specified
employee” (as defined in Section 409A of the Code and Treasury Regulations
thereunder), then payment of any amount under this Agreement that is deferred
compensation subject to Section 409A of the Code and the timing of which depends
upon termination of employment shall be deferred for six (6) months after
termination of employment, as required by Section 409A(a)(2)(B)(i) of the Code
(the “409A Deferral Period”). In the event such payments are otherwise due to be
made during the 409A Deferral Period, the payments that otherwise would have
been made in the 409A Deferral Period shall be accumulated and paid in a lump
sum on the first day of the seventh month following the Termination Date, and
the balance of the payments shall be made as otherwise scheduled.


With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within thirty (30)
days following the date on which the Company receives the applicable invoice
from the Executive in accordance with the Company’s expense reimbursement
policies, but in no event later than the last day of the Executive’s taxable
year following the taxable year in which the Executive incurs the related
expenses. In no event will the reimbursements or in-kind benefits to be provided
by the Company in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor will the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.


The parties hereto agree to the above terms and conditions governing employment
as of the date above written.




/s/ Lori Schultz
 
LORI SCHULTZ
 
 
 
 
 
 
 
VOLT INFORMATION SCIENCES, INC.:
 
 
 
 
 
/s/ Nancy Avedissian

 
Nancy Avedissian
 
Senior Vice President, General Counsel & Corporate Secretary  













7



--------------------------------------------------------------------------------